Citation Nr: 1742955	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-03 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Jackson, Mississippi


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from October 2, 2007 to June 17, 2014, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board remanded this matter in March 2014.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC).  The Board notes this case was subject to a July 21, 2017, Joint Motion for Partial Remand of the Board's November 2016 denial of entitlement to an increased evaluation for a lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from October 2, 2007 to June 17, 2014, and as 20 percent disabling thereafter. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  The transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks entitlement to an increased evaluation for a lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from October 2, 2007 to June 17, 2014, and as 20 percent disabling thereafter.

In July 2017, CAVC remanded this matter after granting a Joint Motion for Partial Remand, which indicated that the Board failed to provide an adequate VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).

In January 2008, the Veteran was afforded a VA examination.  The Veteran reported chronic back pain since 1997 with pain radiating down the left leg, with flare-ups occurring two to three times per year lasting from half a day to a whole day.  He reported that he used a back brace at least four times per week.  Range of motion was flexion at 70 degrees, extension and right and left lateral flexion at 30 degrees with pain at the extremes, and right and left lateral rotation at 45 degrees with pain at the extremes.  No tenderness, spasm or deformity was noted.  Addressing the DeLuca factors, the examiner stated that additional limitation of function due to repetitive use or flare-ups could not be determined without resorting to mere speculation.

In November 2009, the Veteran was afforded another VA examination for his claim.  The Veteran reported daily pain, stiffness, weakness and fatigability.  He described pain radiating down the left leg and wearing a back brace, and said that he had flare-ups daily at the end of the day with increasingly worsening pain.  Range of motion was flexion at 70 degrees, extension at 20 degrees, right and left lateral flexion at 20 degrees and right and left lateral rotation at 25 degrees.  The examiner stated that loss of function due to flare-ups could not be determined without resorting to mere speculation.

In June 2014, the Veteran was afforded a final VA examination for his claim.  Range of motion was flexion at 65 degrees with painful motion at 45 degrees, extension at 20 degrees with painful motion at 10 degrees, right lateral flexion at 20 degrees with pain at 15 degrees, left lateral flexion at 25 degrees with pain at 15 degrees, right lateral rotation at 20 degrees with pain at 15 degrees and left lateral rotation at 20 degrees.  The examiner opined that it was not feasible to produce an opinion about how pain, incoordination, weakness, or fatigability could be limiting functional ability because there was no reason to add inaccurate information about how much decrease of range of motion if any occurred during a flare-up.  The examiner reasoned this was because either the Veteran was having a flare-up while with an examiner present and then the decrease of range of motion would be subjective evidence of painful motion and noted on the examination report or the Veteran was having no flare-ups or not having one when an examiner, with a protractor, was present and then it was just a guess from the Veteran which would be an inaccurate self-serving non-objective statement.

The Board denied entitlement to an increased evaluation for a lumbosacral strain with degenerative changes, evaluated as 10 percent disabling from October 2, 2007 to June 17, 2014, and as 20 percent disabling thereafter in November 2016 because it found that from October 2, 2007 to February 9, 2009, the Veteran's lumbosacral strain with degenerative changes was productive of moderate pain, incapacitating episodes lasting less than two weeks, and forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  From February 10, 2009 to November 11, 2009, the Board found that the Veteran's lumbosacral strain with degenerative changes was productive of severe back pain and muscle spasms resulting in limited range of motion and difficulty with ambulation.  From November 12, 2009 to June 17, 2014, the Board found that the Veteran's lumbosacral strain with degenerative changes was productive of moderate pain and forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, but not of incapacitating episodes or consistent muscle spasms resulting in an abnormal gait.  Finally, from June 18, 2014 to the present, the Board found that the Veteran's lumbosacral strain with degenerative changes was not productive of forward flexion of the thoracolumbar spine of 30 degrees or less, or of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the prior 12 months.  

However, the Joint Motion for Partial Remand noted that the evidence used from the prior VA examinations was inadequate.  Specifically, it was found that the January 2008, November 2009 and June 2014 VA opinions regarding additional functional loss due to flare-ups and repetitive use were inadequate.  The Joint Motion for Partial Remand stated that the January 2008 and November 2009 VA examiners did not provide any explanation for the statements that it would be mere speculation to opine to additional functional loss due to flare-ups or repetitive use.  In addition, the Joint Motion for Partial Remand found that the June 2014 VA examiner did not provide sufficient rationale for the statement that it would require speculation to opine as to functional loss due to repetitive movement and flare-ups and specifically did not identify what additional information would be needed to form an opinion.  The Joint Motion for Partial Remand also determined that the June 2014 VA examiner did not explain why a flare-up while an examiner was present would constitute subjective and not objective evidence.

Therefore, in accordance with the July 2017 CAVC order, the Board must remand the claim for a new opinion which considers any additional functional loss due to flare-ups during the rating periods on appeal.   

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2)(2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those with the Veteran's claims file.

2. After completion of the foregoing, forward the Veteran's claims file to the June 2014 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's claims folder and any pertinent medical records.  If necessary, schedule the Veteran for another physical examination.  The examiner is requested to address the severity of the Veteran's service-connected lumbosacral strain with degenerative changes during the following periods on appeal: October 2, 2007 to June 17, 2014, and June 18, 2014 to the present.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the lumbosacral strain with degenerative changes disability.  All appropriate tests and studies, including x-rays and range of motion studies of the lumbosacral region, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia, 28 Vet. App. 158).

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected lumbosacral strain with degenerative changes.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner must resort to mere speculation to answer any question, he or she should so explain why a response would be speculative.  The examiner should also identify what additional information, such as further description of the flare-ups or additional testing, would be necessary to form an opinion. 

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by CAVC for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




